Exhibit Execution Copy INDENTURE between FORD CREDIT AUTO OWNER TRUST 2009-A, as Issuer and THE BANK OF NEW YORK MELLON, as Indenture Trustee Dated as of March 1, 2009 TABLE OF CONTENTS ARTICLE I USAGE, DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1 Usage, Definitions and Incorporation by Reference 1 Section 1.2 Incorporation by Reference of Trust Indenture Act 1 ARTICLE II THE NOTES 2 Section 2.1 Form. 2 Section 2.2 Execution, Authentication and Delivery. 2 Section 2.3 Tax Treatment 3 Section 2.4 Registration; Registration of Transfer and Exchange. 3 Section 2.5 Mutilated, Destroyed, Lost or Stolen Notes. 6 Section 2.6 Persons Deemed Owners 7 Section 2.7 Payment of Principal and Interest. 7 Section 2.8 Cancellation 7 Section 2.9 Release of Collateral 8 Section 2.10 Book-Entry Notes 8 Section 2.11 Definitive Notes 9 Section 2.12 Authenticating Agents. 9 Section 2.13 Note Paying Agents. 10 ARTICLE III COVENANTS AND REPRESENTATIONS 10 Section 3.1 Payment of Principal and Interest 10 Section 3.2 Maintenance of Office or Agency 10 Section 3.3 Money for Payments To Be Held in Trust. 10 Section 3.4 Existence 12 Section 3.5 Protection of Collateral. 12 Section 3.6 Performance of Obligations; Servicing of Receivables. 13 Section 3.7 Negative Covenants 14 Section 3.8 Opinions as to Collateral. 14 Section 3.9 Annual Statement as to Compliance 14 Section 3.10 Consolidation and Merger; Sale of Assets 15 Section 3.11 Successor or Transferee. 16 Section 3.12 No Other Activities 16 Section 3.13 Further Instruments and Acts 16 Section 3.14 Restricted Payments. 16 Section 3.15 Notice of Events of Default 17 Section 3.16 Representations and Warranties of the Issuer as to Security Interest 17 Section 3.17 Audits of the Issuer 18 Section 3.18 Representations and Warranties of the Issuer 18 Section 3.19 Calculation Agent 19 ARTICLE IV SATISFACTION AND DISCHARGE 19 Section 4.1 Satisfaction and Discharge of Indenture. 19 ARTICLE V REMEDIES 20 Section 5.1 Events of Default. 20 Section 5.2 Acceleration of Maturity; Rescission and Annulment. 21 i Section 5.3 Collection of Indebtedness by the Indenture Trustee. 21 Section 5.4 Trustee May File Proofs of Claim. 22 Section 5.5 Trustee May Enforce Claims Without Possession of Notes. 22 Section 5.6 Remedies; Priorities. 23 Section 5.7 Optional Preservation of the Collateral 24 Section 5.8 Limitation of Suits. 25 Section 5.9 Unconditional Rights of Noteholders to Receive Principal and Interest 25 Section 5.10 Restoration of Rights and Remedies 26 Section 5.11 Rights and Remedies Cumulative 26 Section 5.12 Delay or Omission Not a Waiver 26 Section 5.13 Control by Controlling Class of Noteholders 26 Section 5.14 Waiver of Defaults and Events of Default. 27 Section 5.15 Undertaking for Costs 27 Section 5.16 Waiver of Stay or Extension Laws 27 Section 5.17 Performance and Enforcement of Certain Obligations. 28 ARTICLE VI THE INDENTURE TRUSTEE 28 Section 6.1 Duties of Indenture Trustee. 28 Section 6.2 Rights of Indenture Trustee. 29 Section 6.3 Individual Rights of Indenture Trustee 30 Section 6.4 Indenture Trustee's Disclaimer 30 Section 6.5 Notice of Defaults 30 Section 6.6 Reports by Indenture Trustee. 31 Section 6.7 Compensation and Indemnity. 33 Section 6.8 Replacement of Indenture Trustee. 34 Section 6.9 Successor Indenture Trustee by Merger. 35 Section 6.10 Appointment of Separate Indenture Trustee or Co-Indenture Trustee. 35 Section 6.11 Eligibility; Disqualification. 36 Section 6.12 Preferential Collection of Claims Against Issuer 36 Section 6.13 Audits of the Indenture Trustee 36 Section 6.14 Representations and Warranties of the Indenture Trustee 37 Section 6.15 Duty to Update Disclosure 38 ARTICLE VII NOTEHOLDERS' LISTS AND REPORTS 38 Section 7.1 Names and Addresses of Noteholders 38 Section 7.2 Preservation of Information; Communications to Noteholders. 39 Section 7.3 Reports by Issuer. 39 Section 7.4 Reports by Indenture Trustee. 40 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES 40 Section 8.1 Collection of Money. 40 Section 8.2 Trust Accounts; Distributions and Disbursements. 40 Section 8.3 General Provisions Regarding Bank Accounts. 43 Section 8.4 Release of Collateral. 43 ARTICLE IX SUPPLEMENTAL INDENTURES 45 ii Section 9.1 Supplemental Indentures Without Consent of Noteholders. 45 Section 9.2 Supplemental Indentures with Consent of Noteholders. 46 Section 9.3 Execution of Supplemental Indentures 47 Section 9.4 Effect of Supplemental Indenture 48 Section 9.5 Conformity with Trust Indenture Act 48 Section 9.6 Reference in Notes to Supplemental Indentures 48 ARTICLE X REDEMPTION OF NOTES 48 Section 10.1 Redemption. 48 ARTICLE XI MISCELLANEOUS 49 Section 11.1 Compliance Certificates and Opinions, etc. 49 Section 11.2 Form of Documents Delivered to Indenture Trustee. 51 Section 11.3 Acts of Noteholders. 51 Section 11.4 Notices, etc., to Indenture Trustee, Issuer, Hedge Counterparties and Rating Agencies. 52 Section 11.5 Notices to Noteholders; Waiver. 52 Section 11.6 Conflict with Trust Indenture Act 53 Section 11.7 Benefits of Indenture 53 Section 11.8 GOVERNING LAW 53 Section 11.9 Submission to Jurisdiction 53 Section 11.10 WAIVER OF JURY TRIAL 53 Section 11.11 Severability 53 Section 11.12 Counterparts 54 Section 11.13 Headings 54 Section 11.14 Recording of Indenture 54 Section 11.15 Trust Obligation 54 Section 11.16 Subordination of Claims against the Depositor. 54 Section 11.17 No Petition 55 EXHIBIT A FORM OF CLASS A NOTE A-1 SCHEDULE A SCHEDULE OF RECEIVABLES SA-1 iii CROSS REFERENCE TABLE1 TIA Section Indenture Section 310 (a) 6.11; 6.14 (b) 6.8; 6.11 (c) N.A. 311 (a) 6.12 (b) 6.12 (c) N.A. 312 (a) 7.1; 7.2 (b) 7.2 (c) 7.2 313 (a) 7.4 (b) 7.4 (c) 7.4 (d) 7.4 314 (a) 3.9, 7.3 (b) 3.8, 11.13 (c)(1) 11.1 (c)(2) 11.1 (c)(3) 11.1 (d) 11.1 (e) 11.1 315 (a) 6.1 (b) 6.5 (c) 6.1 (d) 6.1 (e) 5.15 316 (a)(1)(A) 5.13 (a)(1)(B) 5.14 (a)(2) N.A. (b) 5.9 (c) N.A 317 (a)(1) 5.4 (a)(2) 5.4 (b) 3.3 318 (a) 11.6 1 Note:This Cross Reference Table is not deemed, for any purpose, to be part of this Indenture. 2 N.A. means Not Applicable. iv INDENTURE, dated as of March 1, 2009 (this "Indenture"), between FORD CREDIT AUTO OWNER TRUST 2009-A, a Delaware statutory trust, as Issuer, and THE BANK OF NEW YORK MELLON, a New York banking corporation, as Indenture Trustee for the benefit of the Secured Parties. Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Secured Parties. GRANTING CLAUSE The Issuer Grants to the Indenture Trustee at the Closing Date, as Indenture Trustee for the benefit of the Secured Parties, all of the Issuer's right, title and interest in, to and under, whether now owned or hereafter acquired, the Collateral. The foregoing Grant is made in trust to secure (a) the payment of principal of, interest on and any other amounts owing in respect of the Notes as provided in this Indenture and (b) compliance by the Issuer with the provisions of this Indenture and the Interest Rate Hedges for the benefit of the Secured Parties. The Indenture Trustee acknowledges such Grant, accepts the trusts under this Indenture in accordance with this Indenture and agrees to perform the duties required in this Indenture to the best of its ability to protect the interests of the Secured Parties. ARTICLE
